DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on April 29, 2021  has been considered.  Claims 1, 8-10, 17, and 23 have been amended.  Claims 24-25 have been canceled.  New claims 26-27 have been added.  Claims 1-10, 12-14, 17-20, 23, and 26-27 are pending.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10, 12-14, 17-19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“REM:Resource-Efficient Mining for Blockchains”, Cornell University, August 16-18, 2017), hereinafter “Zhang’, in view of Tran et al. (U.S. 2018/0117446 A1), hereinafter “Tran”, further in view of Chandramouli et al. (U.S. 2013/0166712 A1), hereinafter “Chandramouli”, further in view of Walker et al. (U.S. 2017/0180314 A1), hereinafter “Walker”. 
Referring to claim 1:
	i. 	Zhang teaches:
                      A system for metering modular applications on edge devices in a network environment, the system comprising (see Zhang, fig. 1):
           a processor (see Zhang, fig. 1, section 2.2, 1st par, ‘host’); and
                      a security manager coupled to the processor, wherein the security manager is to (see Zhang, section 2.2, 1st par, ‘Intel Software Guard Extensions (SGX)  Intel CPUs [i.e., the processor ] that confers hardware protections on user-level code.):
                      receive a request to secure one or more modular applications associated with one or more edge devices, an edge device coupling an loT device to a server, wherein the request comprises a security policy for executing the one or more modular applications, and wherein a modular application is one of a discrete application performing  device  specific  functions and a part of a distributed application, the part being hosted on the loT device (see Zhang, fig. 1, ‘Blockchain P2P Network [i.e., an edge device coupling to IoT device to a server ]’; section 1, 5th par ‘SGX permits the execution of trustworthy code [i.e., a modular application ] in an isolated, tamper-free environment, and can prove remotely that outputs represent the result of such execution.’);
                     generate one or more secure enclaves for executing the one or more modular applications, based on the security policy (see Zhang, section 2.2, 1st par, ‘SGX enables process execution in a Trusted Execution Environment (TEE), and specifically in SGX in a protected address space known as an enclave [i.e., the secure enclave ].’; section 3.2, 2nd par ‘The useful work clients supply useful workloads to REM miners in the form of PoUW (Proof of Useful Work) tasks, each of which encompass a PoUW enclave and some input. Any SGX compliant program [i.e., the modular application ] can be transformed into a PoUW enclave using the toolchain we developed. Note that a PoUW enclave has to conform to certain security requirements [i.e., the security policy ] .’); 
           interconnecting, for the one or more secure enclaves, outputs of the one or more modular applications to inputs of the one or more modular applications to generate an integrated modular application (see Zhang, section 2.2, 2nd par ‘An enclave can read and write memory outside the enclave region as a form of inter-process communication [i.e., outputs of the one or more modular applications to inputs of the one or more modular applications ],’).
                    determine resource utilization in the one or more secure enclaves based on a predefined unit of consumption using a distributed ledger (see Zhang, section 3.2, 2nd meters effort [i.e., determine resource utilization ] correctly,’); and
                     generate a resource utilization receipt indicative of financial units corresponding to the resource utilization (see Zhang, section 6, 1st par, ‘total resource cost (in U.S. dollars) spent per unit of use work on a mining node’).
		Zhang further discloses policy (see Zhang, section 4.2, 1st par, ‘policy…compatible not just with PoUW (Proof of Useful Work), but also with PoET (Proof of Elapsed Time)’). 
		However, Zhang does not explicitly disclose the cloud. 
		Zhang suggests determining resource utilization (see Zhang, section 3.2, 2nd par ‘The most important is that it meters [i.e., determine resource utilization ] effort correctly,’). However, Zhang does not elaborate on it. 
		Zhang does not discloses wherein at least one modular application is on an edge device and at least one modular application is on a cloud device, and
determine the resource utilization as a ratio of the resource utilization on the cloud device and the edge device.
 	Zhang discloses the modular application manager, the modular application, proof of computation, attestation, nonce, secret value, the hardware encryption device, and system utilization logs (see Zhang, fig. 1, ‘blockchain agent [i.e., the modular application manager ]’, ‘enclave [i.e., running the modular application ]’, ‘4 PoUW [i.e., proof of useful work (proof of computation) ]’; section 3.1, 3rd par, ‘attestation’; section 2.1, 4th par, ‘nonce’; section 7, 7th par, ‘private client data’; section 5.1, 3rd par ‘the enclave produces an attestation that includes the input block hash’; section 6, 1st par, ‘total resource cost (in U.S. dollars) spent per unit of use work on a mining node’).  However, Zhang does not explicitly disclose utilizing a nonce to attest system utilization logs, and a hardware encryption device that generates a secret value associated with a proof of computation that is generated using the nonce.
	ii.	 Tran discloses the cloud (see Tran, [0134] ‘…provide secure communications between IoT devices, which is useful for edge IoT devices…. Maintaining close proximity to the edge devices rather than sending all data to a distant cloud, minimizes latency allowing for maximum performance,’; [0140] ‘a method for providing electronic content retrieval with cloud computing is provided.’). 
            Tran further elaborates on determining resource utilization (see Tran, [0903] ‘a blockchain network where cryptocurrency is exchanged provides a convenient billing layer [i.e., generating a resource utilization receipt ] and paves the way for a marketplace of services between devices.  In the example above, devices that store a copy of the binary [i.e., the module application ] may charge for serving it [i.e., determining resource utilization ], in order to sustain their infrastructure costs (or simply to make a profit).  Devices can "rent their disk space [i.e., determining resource utilization ]".  API calls are monetized [i.e., generating a resource utilization receipt ] where the caller needs to provide the necessary micropayment (in Bitcoin or Ethereum respectively) before requesting them.  With a cryptocurrency in place, every device can have its own bank account on the Internet; it can then expose its resources to other devices (or users) and get compensated for their usage [i.e., generating a resource utilization receipt ] via micro transactions. ]’) 
	 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Tran into the system of Zhang to use cloud.  Zhang teaches "We present REM (Resource-Efficient Mining), a new blockchain mining framework that uses trusted hardware(Intel SGX).” (see Zhang, abstract). Therefore, Tran’s teaching could enhance the system of Zhang,  because Tran teaches “the cloud application offers a cloud computing Infrastructure 
as a Service (IaaS), a cloud Platform as a Service (PaaS) and offers a Specific cloud software service as a Service (SaaS) including a specific cloud software service for storage and retrieval of the one or more received blocks in the blockchain.” (see Tran, page 12, claim 16).
	iii.      Chandramouli discloses wherein at least one modular application is on an edge device and at least one modular application is on a cloud device, and determine the resource utilization as a ratio of the resource utilization on the cloud device and the edge device (see Chandramouli, fig. 2, F-F ‘App 228(1) [i.e., one modular application on a cloud device ]’, ‘F-F App 228(4) [i.e., one modular application on an edge device ]’; [0014] ‘cloud-edge applications [i.e., a modular application ] …edge computing devices cloud’; [0116] ‘In some cases, such a process can entail high numbers of uploading and downloading communications over network 106 between the cloud 104 and the computing devices 102(1) and 102(2) [i.e., where ‘cloud 104’ corresponding to the ‘cloud device’, ‘computing devices 102(10 and 102(2)’ corresponding to the ‘edge device’ ].’; [0119] ‘upload/download cost ratio [i.e., where ‘cost’ is corresponding to ‘resource utilization’, where ‘upload’, ‘download’ corresponding to the ‘resource utilization on the cloud device and the edge device’ ]’).
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Chandramouli into the system of Zhang such that wherein at least one modular application is on an edge device and at least one modular application is on a cloud device, and determine the resource utilization as a ratio of the resource utilization on the cloud device and the edge device.  Zhang teaches "We present REM (Resource-Efficient Mining), a new blockchain mining framework that uses trusted hardware(Intel SGX).” (see Zhang, abstract). Therefore, Chandramouli’s teaching could enhance the system of Zhang, because Chandramouli discloses “The present concepts relate to cloud-based systems and dynamic, resource-aware processing by applications running on cloud-based systems and connected devices.” (see Chandramouli, [0011])
 iv.	Walker discloses utilizing a nonce to attest system utilization logs (see Walker, fig. 5; [0057] ‘the transfer message 555 can include a hash [i.e., for attesting system utilization logs ] of the attestation device's secret (S1), the signed nonce (as signed by a first of the two gateways involved in the handoff), another signed nonce (as signed by the second of the two gateways), and the log data, as well as the log data itself.’), and
           a hardware encryption device that generates a secret value associated with a proof of computation that is generated using the nonce (see Walter, [0057] ‘the transfer message 555 can include a hash [i.e., a proof of computation ] of the attestation device's secret (S1), the signed nonce (as signed by a first of the two gateways involved in the handoff), another signed nonce (as signed by the second of the two gateways), and the log data, as well as the log data itself.’). 

Referring to claim 2:
 		Zhang, Tran, Chandramouli, and Walker further disclose:
           wherein the distributed ledger is a blockchain (see Zhang, fig. 1, ‘Blockchain P2P Network’).
Referring to claims 3, 18:
 		Zhang, Tran, Chandramouli, and Walker further disclose:
                      wherein the distributed ledger comprises a smart contract including the security policy for the modular application (see Zhang, section 7,last par ‘smart contracts…blockchain’).
Referring to claims 4, 12:
 		Zhang, Tran, Chandramouli, and Walker further disclose:
		wherein the security manager is to determine the resource utilization, based on at least one of a proof of work consensus and a proof of elapsed time (see Zhang, abstract, 2nd par, ‘Proof-of-Useful-Work (PoUW)’, 3rd par, ‘Proof of Elapsed Time (PoET)’).
Referring to claims 5, 13:
 		Zhang, Tran, Chandramouli, and Walker further disclose:
                      wherein the security manager is to retrieve an entry from the distributed ledger periodically to determine the resource utilization (see Zhang, section 3.2, 4th par, ‘The PoUW enclave meters work performed by the miner and declares whether the mining effort is successful and results in a block. Effort is metered [i.e., determining resource utilization ] on a per-instruction basis [i.e., periodically ]’; section 4.3, periodically scans appropriate databases, and delivers summaries on a scheduled or on-request basis.’).
Referring to claim 6:
 		Zhang, Tran, Chandramouli, and Walker further disclose:
           	wherein the system is implemented in one of a fabric controller and an edge device (see Zhang, [0200] ‘the blockchain address is controlled and managed by the service or item provider [i.e., the fabric controller ].’).
Referring to claims 7, 14, 19:
 		Zhang, Tran, Chandramouli, and Walker further disclose:
                      wherein the security manager is to 
                      seed the one or more secure enclaves with the one or more modular applications (see Zhang, section 2.2, 1st par, ‘SGX enables process execution in a Trusted Execution Environment (TEE), and specifically in SGX in a protected address space known as an enclave [i.e., the secure enclave ].’; section 3.2, 2nd par ‘The useful work clients supply useful workloads to REM miners in the form of PoUW tasks, each of which encompass a PoUW enclave and some input. Any SGX compliant program [i.e., the modular application ] can be transformed into a PoUW enclave using the toolchain we developed. Note that a PoUW enclave has to conform to certain security requirements [i.e., the security policy ] .’).
Referring to claim 8:
 		Zhang, Tran, Chandramouli, and Walker further disclose:
           wherein the security manager determines the resource utilization by the integrated modular application using an attested system utilization logs (see Tran, [0137] ‘logs into the system to author a smart contract.’; [0141] ‘wherein blocks in the blockchain record and confirm when and in what sequence transactions are entered and logged into the blockchain.’).
                        It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Tran into the system of Zhang to use logs.  Zhang teaches "We present REM (Resource-Efficient Mining), a new blockchain mining framework that uses trusted hardware(Intel SGX).” (see Zhang, abstract). Therefore, Tran’s teaching could enhance the system of Zhang,  logged into the blockchain.’ (see Tran, [0141]).
Referring to claim 9:
 		Zhang, Tran, Chandramouli, and Walker further disclose:
           wherein the system further comprises a hardware encryption device, wherein the security manager uses the hardware encryption device to meter the resource utilization and to determine tampering to the one or more modular applications (see Zhang, section 1, 5th par ‘tamper-free’ ‘tamper-proof features of SGX’, section 3.2, 4th par ‘Effort is metered’, section 4, 4th par ‘comprise detection’, section 5.1, 1st par, ‘hash’).
Referring to claim 10:
	i.	Zhang teaches:
                      A method comprising:
                      receive a request to secure one or more modular applications associated with one or more edge devices, an edge device coupling an loT device to a server, wherein the request comprises a security policy for executing the one or more modular applications, and wherein a modular application is one of a discrete application performing device specific functions and a part of a distributed application, the part being hosted on the loT device (see Zhang, fig. 1, ‘Blockchain P2P Network [i.e., an edge device coupling to IoT device to a server ]’; section 1, 5th par ‘SGX permits the execution of trustworthy code [i.e., a modular application ] in an isolated, tamper-free environment, and can prove remotely that outputs represent the result of such execution.’);
                     generate one or more secure enclaves for executing the one or more modular applications, based on the security policy (see Zhang, section 2.2, 1st par, ‘SGX enables process execution in a Trusted Execution Environment (TEE), and specifically in SGX in a protected address space known as an enclave [i.e., the secure enclave ].’; section 3.2, 2nd par ‘The useful work clients supply useful workloads to REM miners in the form of PoUW tasks, each of which encompass a PoUW enclave and some input. Any SGX compliant program [i.e., the modular application ] can be transformed into a PoUW enclave using the toolchain we developed. Note that a PoUW enclave has to conform to certain security requirements [i.e., the security policy ] .’);
nd par ‘The most important is that it meters [i.e., determine resource utilization ] effort correctly,’);
                     generate a resource utilization receipt indicative of financial units corresponding to the resource utilization (see Zhang, section 6, 1st par, ‘total resource cost (in U.S. dollars) spent per unit of use work on a mining node’); and
                     utilizing a hardware encryption device to meter the resource utilization and to determine tampering to the one or more modular applications (see Zhang, section 1, 5th par ‘tamper-free’ ‘tamper-proof features of SGX’, section 3.2, 4th par ‘Effort is metered’, section 4, 4th par ‘comprise detection’, section 5.1, 1st par, ‘hash’.).
		Zhang further discloses policy (see Zhang, section 4.2, 1st par, ‘policy…compatible not just with PoUW, but also with PoET’).
                      However, Zhang does not explicitly disclose the cloud.
                      Zhang discloses determining resource utilization in the one or more secure enclaves based on a predefined unit of consumption using a distributed ledger (see Zhang, section 3.2, 2nd par ‘The most important is that it meters [i.e., determine resource utilization ] effort correctly,’). However, Zhang does not elaborate on it.
            Zhang does not discloses wherein at least one modular application is on an edge device and at least one modular application is on a cloud device, and
determine the resource utilization as a ratio of the resource utilization on the cloud device and the edge device. 
 	Zhang discloses the modular application manager, the modular application, proof of computation, attestation, nonce, secret value, the hardware encryption device, and system utilization logs (see Zhang, fig. 1, ‘blockchain agent [i.e., the modular application manager ]’, ‘enclave [i.e., running the modular application ]’, ‘4 PoUW [i.e., proof of useful work (proof of computation) ]’; section 3.1, 3rd par, ‘attestation’; section 2.1, 4th par, ‘nonce’; section 7, 7th par, ‘private client data’; section 5.1, 3rd par ‘the enclave produces an attestation that includes the input block hash’; section 6, 1st par, ‘total resource cost (in U.S. dollars) spent per unit of use work on a mining node’).  However, Zhang does not explicitly disclose utilizing a nonce to attest system utilization logs, and a 
ii.	Tran discloses the cloud (see Tran, [0134] ‘…provide secure communications between IoT devices, which is useful for edge IoT devices…. Maintaining close proximity to the edge devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance,’; [0140] ‘a method for providing electronic content retrieval with cloud computing is provided.’).  
		Tran further elaborates on determining resource utilization (see Tran, [0903] ‘a blockchain network where cryptocurrency is exchanged provides a convenient billing layer [i.e., generating a resource utilization receipt ] and paves the way for a marketplace of services between devices.  In the example above, devices that store a copy of the binary [i.e., the module application ] may charge for serving it [i.e., determining resource utilization ], in order to sustain their infrastructure costs (or simply to make a profit).  Devices can "rent their disk space [i.e., determining resource utilization ]".  API calls are monetized [i.e., generating a resource utilization receipt ] where the caller needs to provide the necessary micropayment (in Bitcoin or Ethereum respectively) before requesting them.  With a cryptocurrency in place, every device can have its own bank account on the Internet; it can then expose its resources to other devices (or users) and get compensated for their usage [i.e., generating a resource utilization receipt ] via micro transactions. ]’). 
	 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Tran into the system of Zhang to use the cloud.  Zhang teaches "We present REM (Resource-Efficient Mining), a new blockchain mining framework that uses trusted hardware(Intel SGX).” (see Zhang, abstract). Therefore, Tran’s teaching could enhance the system of Zhang,  because Tran teaches “the cloud application offers a cloud computing Infrastructure 
as a Service (IaaS), a cloud Platform as a Service (PaaS) and offers a Specific cloud software service as a Service (SaaS) including a specific cloud software service for storage and retrieval of the one or more received blocks in the blockchain.” (see Tran, page 12, claim 16).
edge computing devices and the cloud’; [0116] ‘In some cases, such a process can entail high numbers of uploading and downloading communications over network 106 between the cloud 104 and the computing devices 102(1) and 102(2) [i.e., where ‘cloud 104’ corresponding to the ‘cloud device’, ‘computing devices 102(10 and 102(2)’ corresponding to the ‘edge device’ ].’; [0119] ‘upload/download cost ratio [i.e., where ‘cost’ is corresponding to ‘resource utilization’, where ‘upload’, ‘download’ corresponding to the ‘resource utilization on the cloud device and the edge device’ ]’).
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Chandramouli into the system of Zhang such that wherein at least one modular application is on an edge device and at least one modular application is on a cloud device, and determine the resource utilization as a ratio of the resource utilization on the cloud device and the edge device.  Zhang teaches "We present REM (Resource-Efficient Mining), a new blockchain mining framework that uses trusted hardware(Intel SGX).” (see Zhang, abstract). Therefore, Chandramouli’s teaching could enhance the system of Zhang, because Chandramouli discloses “The present concepts relate to cloud-based systems and dynamic, resource-aware processing by applications running on cloud-based systems and connected devices.” (see Chandramouli, [0011])
 iv.	Walker discloses utilizing a nonce to attest system utilization logs (see Walker, fig. 5; [0057] ‘the transfer message 555 can include a hash [i.e., for attesting system utilization logs ] of the attestation device's secret (S1), the signed nonce (as signed by a first of the two gateways involved in the handoff), another signed nonce (as signed by the second of the two gateways), and the log data, as well as the log data itself.’), and
a hash [i.e., a proof of computation ] of the attestation device's secret (S1), the signed nonce (as signed by a first of the two gateways involved in the handoff), another signed nonce (as signed by the second of the two gateways), and the log data, as well as the log data itself.’). 
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Walker into the system of Zhang to utilize a nonce to attest system utilization logs, and utilize a hardware encryption device that generates a secret value associated with a proof of computation that is generated using the nonce.  Zhang teaches "We present REM (Resource-Efficient Mining), a new blockchain mining framework that uses trusted hardware(Intel SGX).” (see Zhang, abstract). Therefore, Walker’s teaching could enhance the system of Zhang,  because Walter teaching of using a nonce to attest system utilization log and using proof of computation could increase the security of Zhang’s ‘blockchain mining frame work’.
Referring to claim 17:
	i.	Zhang teaches:
                      A non-transitory computer readable medium including machine readable instructions that are executable by a processor to:
                      receive a request to secure one or more modular applications associated with one or more edge devices, an edge device coupling an loT device to a cloud server, wherein the request comprises a security policy for executing the one or more modular applications, and wherein a modular application is one of a discrete application performing device specific functions and a part of a distributed application, the part being hosted on the loT device and wherein at least modular application is on an edge device (see Zhang, fig. 1, ‘Blockchain P2P Network [i.e., an edge device coupling to IoT device to a cloud server ]’; section 1, 5th par ‘SGX permits the execution of trustworthy code [i.e., a modular application ] in an isolated, tamper-free environment, and can prove remotely that outputs represent the result of such execution.’);
                     generate one or more secure enclaves for executing the one or more modular applications, based on the security policy (see Zhang, section 2.2, 1st par, an enclave [i.e., the secure enclave ].’; section 3.2, 2nd par ‘The useful work clients supply useful workloads to REM miners in the form of PoUW tasks, each of which encompass a PoUW enclave and some input. Any SGX compliant program [i.e., the modular application ] can be transformed into a PoUW enclave using the toolchain we developed. Note that a PoUW enclave has to conform to certain security requirements [i.e., the security policy ] .’);
                    determine resource utilization in the one or more secure enclaves based on a predefined unit of consumption using a distributed ledger (see Zhang, section 3.2, 2nd par ‘The most important is that it meters [i.e., determine resource utilization ] effort correctly,’);
                     generate a resource utilization receipt indicative of financial units corresponding to the resource utilization (see Zhang, section 6, 1st par, ‘total resource cost (in U.S. dollars) spent per unit of use work on a mining node’). 
		Zhang further discloses policy (see Zhang, section 4.2, 1st par, ‘policy…compatible not just with PoUW, but also with PoET’).
		However, Zhang does not explicitly disclose the cloud, and the resource utilization on the cloud device. 
           Zhang does not discloses wherein at least one modular application is on an edge device and at least one modular application is on a cloud device, and
determine the resource utilization as a ratio of the resource utilization on the cloud device and the edge device.  
 	Zhang discloses the modular application manager, the modular application, proof of computation, attestation, nonce, secret value, the hardware encryption device, and system utilization logs (see Zhang, fig. 1, ‘blockchain agent [i.e., the modular application manager ]’, ‘enclave [i.e., running the modular application ]’, ‘4 PoUW [i.e., proof of useful work (proof of computation) ]’; section 3.1, 3rd par, ‘attestation’; section 2.1, 4th par, ‘nonce’; section 7, 7th par, ‘private client data’; section 5.1, 3rd par ‘the enclave produces an attestation that includes the input block hash’; section 6, 1st par, ‘total resource cost (in U.S. dollars) spent per unit of use work on a mining node’).  However, Zhang does not explicitly disclose utilizing a nonce to attest system utilization logs, and a 
ii.	 Tran discloses the cloud, and the resource utilization on the cloud device (see Tran, [0134] ‘…provide secure communications between IoT devices, which is useful for edge IoT devices…. Maintaining close proximity to the edge devices rather than sending all data to a distant centralized cloud, minimizes latency allowing for maximum performance,’; [0140] ‘a method for providing electronic content retrieval with cloud computing is provided.’).   
	 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Tran into the system of Zhang to use the cloud.  Zhang teaches "We present REM (Resource-Efficient Mining), a new blockchain mining framework that uses trusted hardware(Intel SGX).” (see Zhang, abstract). Therefore, Tran’s teaching could enhance the system of Zhang,  because Tran teaches “the cloud application offers a cloud computing Infrastructure 
as a Service (IaaS), a cloud Platform as a Service (PaaS) and offers a Specific cloud software service as a Service (SaaS) including a specific cloud software service for storage and retrieval of the one or more received blocks in the blockchain.” (see Tran, page 12, claim 16).
iii.	Chandramouli discloses wherein at least one modular application is on an edge device and at least one modular application is on a cloud device, and determine the resource utilization as a ratio of the resource utilization on the cloud device and the edge device (see Chandramouli, fig. 2, F-F ‘App 228(1) [i.e., one modular application on a cloud device ]’, ‘F-F App 228(4) [i.e., one modular application on an edge device ]’; [0014] ‘cloud-edge applications [i.e., a modular application ] …edge computing devices and the cloud’; [0116] ‘In some cases, such a process can entail high numbers of uploading and downloading communications over network 106 between the cloud 104 and the computing devices 102(1) and 102(2) [i.e., where ‘cloud 104’ corresponding to the ‘cloud device’, ‘computing devices 102(10 and 102(2)’ corresponding to the ‘edge device’ ].’; [0119] ‘upload/download cost ratio [i.e., where ‘cost’ is corresponding to ‘resource utilization’, where ‘upload’, ‘download’ corresponding to the ‘resource utilization on the cloud device and the edge device’ ]’).

iv.	Walker discloses utilizing a nonce to attest system utilization logs (see Walker, fig. 5; [0057] ‘the transfer message 555 can include a hash [i.e., for attesting system utilization logs ] of the attestation device's secret (S1), the signed nonce (as signed by a first of the two gateways involved in the handoff), another signed nonce (as signed by the second of the two gateways), and the log data, as well as the log data itself.’), and
           a hardware encryption device that generates a secret value associated with a proof of computation that is generated using the nonce (see Walter, [0057] ‘the transfer message 555 can include a hash [i.e., a proof of computation ] of the attestation device's secret (S1), the signed nonce (as signed by a first of the two gateways involved in the handoff), another signed nonce (as signed by the second of the two gateways), and the log data, as well as the log data itself.’). 
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Walker into the system of Zhang to utilize a nonce to attest system utilization logs, and utilize a hardware encryption device that generates a secret value associated with a proof of computation that is generated using the nonce.  Zhang teaches "We present REM (Resource-Efficient Mining), a new blockchain mining framework that uses trusted hardware(Intel SGX).” (see Zhang, abstract). Therefore, Walker’s teaching could enhance the system of Zhang,  
Referring to claim 26:
 		Zhang, Tran, Chandramouli, and Walker further disclose:
           wherein the hardware encryption device generates a hash of the at least one modular application and a state of the at least one modular application (see Zhang, fig. 1, (1) ‘State’; section 5.2, 9th par, ‘State…stores the execution context’; section, 2.2, 3rd par, ‘produces a hash of its initial state known as a measurement’; section 5.1, 3rd par ‘the enclave produces an attestation that includes the input block hash’;  section 3.2, 2nd par ‘The useful work clients supply useful workloads to REM miners in the form of PoUW (Proof of Useful Work) tasks, each of which encompass a PoUW enclave and some input. Any SGX compliant program [i.e., the modular application ] can be transformed into a PoUW enclave using the toolchain we developed.). 

5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“REM:Resource-Efficient Mining for Blockchains”, Cornell University, August 16-18, 2017), in view of Tran et al. (U.S. 2018/0117446 A1), in view of Chandramouli et al. (U.S. 2013/0166712 A1), in view of Walker et al. (U.S. 2017/0180314 A1), further in view of Crowe et al. (U.S. 2017/0201423 A1), hereinafter “Crowe”.
Referring to claim 20:
 	 	Zhang, Tran, Chandramouli, and Walker do not explicitly disclose the migrating.
	          Crowe discloses:
          determine an edge device with lower system utilization to migrate the modular application to optimize resource utilization; and determine the edge device with lower bandwidth latency to migrate one or more modular applications to optimize resource utilization (see Crowe, [0037] ‘the network management device (101) may determine 
utilization measures of an NCE, and use the utilization measures, …, as a basis for determining whether routes from source devices to target devices should be modified, whether workloads should be migrated to other source devices, whether workload targets  migrating applications, and modifying routes.’).
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Crowe into the system of Zhang to implement application migration.  Zhang teaches "We present REM (Resource-Efficient Mining), a new blockchain mining framework that uses trusted hardware(Intel SGX).” (see Zhang, abstract). Therefore, Crowe’s teaching could enhance the system of Zhang,  because Crowe teaches “balancing utilization of infrastructure in a networked computing environment.” (see Crowe, [0002]). 

6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“REM:Resource-Efficient Mining for Blockchains”, Cornell University, August 16-18, 2017), in view of Tran et al. (U.S. 2018/0117446 A1), in view of Chandramouli et al. (U.S. 2013/0166712 A1), in view of Walker et al. (U.S. 2017/0180314 A1), further in view of Camenisch (U.S. 2007/0101138 A1).
Referring to claim 23:
 	 	Zhang, Tran, Chandramouli, and Walker further disclose time (see Zhang, abstract, ‘elapsed time’).  However, they do not explicitly disclose a hardware encryption device that includes a direct anonymous attestation key signed with a signature of an issuer, and attestation identity keys, verifier information, signed using the direct anonymous attestation key.
	 	Camenisch discloses a direct anonymous attestation key signed with a signature of an issuer, and attestation identity keys, verifier information, signed using the direct anonymous attestation key (see Camenisch, [0039] ‘a TPM and an anonymous attestation key, attestation key comprising a first and second parameter, a first pseudonym and a certificate by an issuer,…signature’), attestation identity keys ([0013] ‘asymmetric key, called the attestation identity key (AIK)’), a verifier (see [0008] ‘a verifier, e.g., some service provider’), 
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Camenisch into the system of Zhang to implement a hardware encryption device that includes a direct . 

7.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“REM:Resource-Efficient Mining for Blockchains”, Cornell University, August 16-18, 2017), in view of Tran et al. (U.S. 2018/0117446 A1), in view of Chandramouli et al. (U.S. 2013/0166712 A1), in view of Walker et al. (U.S. 2017/0180314 A1), further in view of Bar-El et al. (U.S. 2013/0301830 A1), hereinafter “Bar-El”.
  Referring to claim 27:
          Zhang, Tran, Chandramouli, and Walker disclose modular application manager (see Zhang, fig. 1, ‘blockchain agent [i.e., the modular application manager ]’, ‘enclave [i.e., running the modular application ]’), edge device (see Zhang, fig. 1, ‘Blockchain P2P Network [i.e., an edge device coupling to IoT device to a server ]), and verifying the integrity (see Zhang, section 5.1, 3rd par ‘the enclave produces an attestation that includes the input block hash’).
           However, they do not discloses accreditation of the edge device.
	Bar-El disclose accreditation of the edge device (see Bar-El, [0053] ‘…a server or a computer…wherein the accreditation certificate indicates a condition that the server authentication certificate needs to meet in order for the server authentication certificate to be accepted for authentication by the remote client device.’)
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Bar-El into the system of Zhang to implement accreditation of an edge device.  Zhang teaches "We present REM (Resource-Efficient Mining), a new blockchain mining framework that uses trusted hardware(Intel SGX).” (see Zhang, abstract). Therefore, Bar-El’s teaching could .

Response to Arguments
8.	Applicant's arguments filed on April 29, 2021 have been fully considered.  Independent claims 1, 10, and 17 have been amended.  New claims 26-27 have been added.  However, upon further consideration, a new ground(s) of rejection is being made in view of Bar-El with regard to new claims 26-27.
(a)	Applicant submits:
“However, Walker does teach or suggest that the nonce is used to generate the attestation device’s secret (SI).
Thus, Zhang, Tran, Chandramouli, and Walker, whether viewed singly or in combination, fail to teach or suggest “a hardware encryption device that generates a secret value associated with a proof of computation that is generated using the nonce”, as recited in claim 1, as amended.” (see page 15, 4th par)
Examiner maintains:
As an initial matter, applicant’s argument is not directed to the claim limitation, because claim 1 does not claim using the nonce to generate the attestation device’s secret.  Furthermore, the specification does not support using the nonce to generate the attestation device’s secret.
The specification discloses:
“The modular application 302A may provide additional information, such as attest the system utilization logs or system security details, software stack integrity and the like using a nonce generated and provided by the modular application manager 506.  The modular application 302B may request the hardware encryption device 306 to computation using the nonce and a secret value generated by the hardware encryption device 306 similar to the direct anonymous attestation described hereinabove.” (see spec. pub., [0081]).
Therefore, the specification disclose the secret value is generated by the hardware encryption device.  However, the specification does not disclose the nonce is used to generate the secret value.
a hash [i.e., a proof of computation ] of the attestation device's secret (S1), the signed nonce (as signed by a first of the two gateways involved in the handoff), another signed nonce (as signed by the second of the two gateways), and the log data, as well as the log data itself.’
Therefore, Zhang, Tran, Chandramouli, and Walker, disclose or suggest “a hardware encryption device that generates a secret value associated with a proof of computation that is generated using the nonce”, as claimed. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Sion; Radu (US 20180114039 A1) disclose anti-tamper system;
(b)	Adamian; Vahe A. et al. (US 5467021 A) disclose Calibration method and apparatus;
(c)	Mikhailov; Mikhail et al. (US 8850216 B1) disclose Client device and media client authentication mechanism;
(d)	GUJJAR; Pratik Ashwath et al. (US 20180317085 A1) disclose device authentication;
(e)	LANG; CHRISTIAN et al. (US 20160125661 A1) disclose electronic access authorization and method for its use;
(f)	Sudia; Frank Wells (US 5799086 A) disclose Enhanced cryptographic system and method with key escrow feature;
(g)	Wilson; Stephen (US 20100215176 A1) disclose Means and method for controlling the distribution of unsolicited electronic communications. 

 10.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
           A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is .  
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEILIANG PAN/
Examiner, Art Unit 2492



/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492